Citation Nr: 0629899	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  06-03 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as a result of exposure to herbicide agents.  

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1969, to include service in Korea from August 1968 
to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
In May 2006 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

As to the claim for service connection for diabetes mellitus, 
it is the veteran's contention that this condition was 
contracted as a result of exposure to herbicides during a 
tour of duty in Korea.  Specifically, he reports that his 
unit was near the Demilitarized Zone (DMZ) and that on 
occasion he was present there. 

Personnel records show that the veteran served in Korea from 
August 7, 1968, to September 6, 1969.  His Record of 
Assignments shows that during this period, he was assigned to 
Battery A, 6th Battalion, 44th Artillery.  At the recent 
hearing, he added that his armored division was the 8th Army.  

Based on information provided by the Department of Defense 
(DOD), VA recognizes that units in the area during the period 
of use of Agent Orange or other chemicals along the DMZ from 
April 1968 to July 1969, were the four combat brigades of the 
2nd Infantry Division and the 3rd Brigade of the 7th Infantry 
Division.  DOD further provided that soldiers who belonged to 
the 8th Army but were part of the United States Command 
Military Assistance Commission structure were among personnel 
who might have been exposed to herbicides.  DOD added that 
Field Artillery troops were supplied as support personnel as 
required.  Thus, while the veteran does not allege that that 
he was assigned to one of the units recognized by VA  as 
being located in Korea along the DMZ, he was assigned to an 
artillery unit thereby warranting additional development for 
proof of exposure.  

Additional development as to this issue is requested below.  

As to the issue of an increased rating for service-connected 
bilateral hearing loss, it is pointed out that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA potentially 
applies to all pending claims for VA benefits, and provides 
that VA shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim.  
Changes potentially relevant to this particular veteran's 
appeal include the establishment of specific procedures for 
advising him and his representative of information required 
to substantiate his claim, a broader VA obligation to obtain 
relevant records and advise him of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on the claim.

A preliminary review of the claims file does not indicate the 
veteran was properly advised of the changes brought about by 
the VCAA regarding his claim for a higher rating for his 
bilateral hearing loss.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107.  The RO failed to explain the type of 
information and evidence necessary to substantiate this 
claim.  Furthermore, although the RO provided a copy of some 
of the regulations implementing the VCAA in the December 2005 
statement of the case (SOC), the RO failed to provide the 
veteran with an adequate explanation of the provisions of the 
VCAA, including notice of his rights and responsibilities 
under this law and whose ultimate responsibility - his or 
VA's, it is in obtaining the supporting evidence.  And mere 
notification of the provisions of the VCAA, without a 
discussion of his rights and responsibilities, VA's 
responsibilities, and the necessary evidence to be obtained 
with regard to the specific issue before the Board is 
insufficient for purposes of compliance with the VCAA.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Ordinarily, when, as here, VA receives an NOD that raises a 
new issue in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).  
Here, though, since there was no initial VCAA notice, a VCAA 
letter must be issued to correct this procedural due process 
problem before the Board can decide the case.  See Huston v. 
Principi, 17 Vet. App. 195 (2003) (requiring VA to advise the 
veteran that evidence of an earlier filed claim is necessary 
to substantiate his claim for an earlier effective date).  
And the Board, itself, cannot correct this procedural due 
process deficiency; rather, the RO must.  See Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).

As a consequence, the veteran's claim was certified to the 
Board without him being given appropriate notice of the 
evidence necessary to substantiate his claim, his rights and 
responsibilities under the VCAA, and VA's responsibilities 
under this law.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  Thus, a 
VCAA letter must be issued to correct this procedural due 
process problem before the Board can decide this case.

Additionally, while the Board realizes the veteran underwent 
a VA audiological examination in September 2002, the report 
of that hearing evaluation does not provide the objective 
clinical findings necessary to properly evaluate the current 
severity of his current bilateral hearing loss under the 
Schedule for Rating Disabilities (Rating Schedule).  See 38 
C.F.R. §§ 4.1-4.14, 4.85, 4.86, Diagnostic Code (DC) 6100 
(2005).  In particular, it is unclear from the medical 
evidence of record whether his hearing acuity is worse now 
than it was when tested during that evaluation.  See 
Fenderson v. West , 12 Vet. App. 119, 125-26 (1999) (when the 
veteran appeals the initial rating assigned for his 
disability, just after establishing his entitlement to 
service connection for it, VA must consider his claim in this 
context - which includes determining whether he is entitled 
to a "staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at other times during the pendency of his appeal).

In a Statement of Accredited Representative in Appealed Case 
(in lieu of a VA Form 646), the veteran's representative 
notes that it had been several years since the veteran 
underwent audiological evaluation.  Moreover, the veteran has 
testified that it is his belief that the severity of his 
hearing impairment has worsened since the last exam.  So to 
determine whether the veteran's hearing is, indeed, worse 
than when last examined by VA, he should be afforded another 
VA audiological examination to reassess the severity of his 
bilateral hearing loss under the applicable standards.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court 
determined the Board should have ordered contemporaneous 
examination of veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an 
appeal for an increased rating); see, too, Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).



Accordingly, the case is REMANDED for the following action:

1.  As to the issue of entitlement to 
service connection for diabetes mellitus 
as a result of exposure to herbicide 
agents, please verify through Cheryl 
Konieczny, C&P Service, whether the 
veteran was likely exposed to herbicides 
at any time during his service in Korea 
from April 7, 1968, to September 6, 1969, 
while assigned to A Battery, 6th 
Battalion, 44th Artillery.  Please note 
information provided that includes a unit 
history and Record of Assignments.

2.  As to the issue of entitlement to an 
initial rating in excess of 10 percent for 
bilateral hearing loss, send the veteran a 
VCAA letter.  The letter must: (a) inform 
him about the information and evidence not 
of record that is necessary to 
substantiate his claim of entitlement to a 
higher initial rating for his bilateral 
hearing loss; (b) inform him about the 
information and evidence that VA will seek 
to provide; (c) inform him about the 
information and evidence he is expected to 
provide; and (d) request or tell him to 
provide any evidence in his possession 
pertaining to this claim.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  
See, too, Huston v. Principi, 17 Vet. App. 
195 (2003).

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding his claim.  The RO should 
then obtain any referenced records and 
associate them with the other evidence in 
the claims file.  If any request for 
records is unsuccessful, notify the 
veteran of this in accordance with the 
VCAA.

3.  Subsequently, the veteran should be 
scheduled for an audiogram and Maryland 
CNC speech recognition test to determine 
the current severity of his bilateral 
hearing loss.  His VA claims file must be 
made available to the designated examiner 
for a review of the pertinent medical 
history.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
performed.  The examiner is also requested 
to specifically indicate whether the 
veteran's bilateral hearing loss has 
worsened since his September 2002 VA 
evaluation and, if so, to what extent. The 
examiner should report complaints and 
clinical findings in detail including 
pure-tone threshold averages and speech 
discrimination scores, and the basis for 
the examiner's opinion should be fully 
explained.

4.  Then, as to both issues, please send 
the veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01- 1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).

5.  Lastly, readjudicate the veteran's 
claims on appeal as listed on the title 
page of this decision in light of the 
additional evidence obtained.  If either 
claim is not granted to his satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


